Order of the Supreme Court, Kings County, dated August 14, 1967, which, after a pretrial hearing, directed that the action be preferred for trial, pursuant to rule 8 of the rules of said court, reversed and preference vacated, with $10 costs and disbursements. In our opinion the record does not contain convincing or sufficient evidence to show that defendants, at the pretrial conference, acted arbitrarily and not in good faith with respect to settlement of the action (Marcus v. Schwartz, 26 A D 2d 943; Paul v. Greyhound Bus Corp., 25 A D 2d 527; Stashin v. City of New York, 22 A D 2d 685; Wuest v. Redhill Associates, 20 A D 2d 818; Lee v. Dunkley, 28 A D 2d 996; Wolff v. Laverne, Inc., 17 A D 2d 213). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.